UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April26, 2011 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 001-31922 33-1022198 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1713 Jaggie Fox Way Lexington, Kentucky 40511 (Address of principal executive offices) (Zip Code) (800) 878-8889 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders (a) Tempur-Pedic International Inc.’s (the Company) annual meeting of stockholders was held on April 26, 2011. (b) The name of each director elected at the meeting and a brief description of each other matter voted upon at the meeting is set forth below. The stockholders elected all of the Company’s nominees for directors; ratified the appointment of Ernst and Young as the Company’s independent auditor for the year ending December 31, 2011; approved the advisory vote resolution regarding the compensation of the named executive officers as set forth in the 2011 proxy statement; and recommend that the Company hold future advisory votes on executive compensation every year. 1) Election of Directors: For Against Abstain Broker Non-Votes Evelyn S. Dilsaver Frank Doyle John Heil Peter K. Hoffman Sir Paul Judge Nancy F. Koehn Christopher A. Masto P. Andrews McLane Mark Sarvary Robert B. Trussell, Jr. 2) Ratification of Independent Auditors: For Against Abstain 3) Advisory Vote to Approve the Compensation of Named Executive Officers as described in our proxy statement: For Against Abstain Broker Non-Votes 4) Advisory Vote on the Frequency of Future Executive Compensation Votes as described in our proxy statement: 1 Year 2 Years 3 Years Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Company Name Date: April 28, 2011 By: /s/DALE E. WILLIAMS Name: Dale E. Williams Title: Executive Vice President and Chief Financial Officer
